Case 2:20-cv-04352-SB-MAA Document 30 Filed 07/30/21 Page 1 of 2 Page ID #:276




   1                                                        July 30, 2021
   2                                                               VPC

   3                                                        JS-6
   4
   5
   6
   7
   8
   9                       UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA
 11                                 WESTERN DIVISION
 12 ADAM JARATANIAN, an individual,              Case No.: 2:20-cv-04352-SB-MAA
                                                 (Hon. Judge Stanley Blumenfeld, Jr.)
 13                Plaintiff,
                                                 ORDER ON STIPULATION TO
 14        vs.                                   DISMISS WITH PREJUDICE
                                                 ENTIRE ACTION
 15 CERTAIN UNDERWRITERS
    AT LLOYD’S, LONDON; and DOES 1
 16 through 100, inclusive,                      Action Filed: 05/13/2020
 17                Defendants.
 18
 19         PURSUANT TO THE STIPULATION OF THE PARTIES, and pursuant to
 20 the Court’s inherent and statutory authority, including but not limited to the Court’s
 21 authority under the applicable Federal Rules of Civil Procedure, and the United
 22 States District Court, Central District of California Local Rules; after due
 23 consideration of all of the relevant pleadings, papers, and records in this action; and
 24 upon such other evidence or argument as was presented to the Court; Good Cause
 25 appearing therefor, and in furtherance of the interests of justice,
 26         IT IS HEREBY ORDERED that:
 27
 28
Case 2:20-cv-04352-SB-MAA Document 30 Filed 07/30/21 Page 2 of 2 Page ID #:277




   1       1.    Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii) and the
   2             stipulation of the parties, the Court hereby dismisses with prejudice the
   3             above-entitled action in its entirety.
   4       IT IS SO ORDERED.
   5
   6 Dated: July 30, 2021                  _____________________________________
                                                 Stanley Blumenfeld Jr.
   7                                        UNITED STATES DISTRICT JUDGE
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -2-
